DETAILED ACTION
In application filed on 12/11/2018, Claims 1-15 and 17-18 are pending. Claims 1-15 and 17-18 are considered in the current office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2018 and 03/05/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 7, filed on 12/08/2021, with respect to the 35 U.S.C. §103 rejections on Claims 1-15 and 17-18 have been fully considered and are persuasive. 
Applicant argues: 
["Mann pertains to "a capacitive liquid level detector to detect the immersion of the liquid transfer cannula in an analysis liquid contained in a vessel" and indicates "to reliably check if the liquid transfer cannula is submerged in the analysis liquid or immersed for example in foam it is proposed additionally that resistance is measured by a measurement section in the liquid transfer  cannula" (Abstract)(emphasis added).
Moreover, the reference provides, "The aim of the invention is to design the known capacitive liquid level detectors ... with an actively shielded compensation electrode and accompanying screening electrode acting as counter electrode in such a way that they can reliably differentiate between compact solid liquid and foam or liquid films and also in the case of small dosage volumes they can check whether air or liquid has been suctioned up." (col. 5, SUMMARY OF THE INVENTION) (emphasis added).
Baker pertains to "an apparatus for determining the volume of liquid in a probe tip of an aspirating or dispensing probe ...includes: two electrodes on opposite sides of the probe tip, wherein the electrodes and liquid form a variable capacitor" (Abstract and cl. l)(emphasis added). Further, the reference states that the subject invention "relies upon the relationship between capacitance and the type and amount of material (i.e., liquid) between the electrodes of the capacitor" (par. [0037]).
Baker is cited regarding the last two steps in claim 1, i.e., "determining a second volume of the sample liquid which is located in the pipetting device at a second point in time ... " and "determining the liquid volume processed between the first and the second point in time ... ".]
Applicant’s arguments with respect to independent Claim 1 has been considered and are persuasive.
Therefore, the rejection of Claims 2-15 and 17-18 are withdrawn by virtue of dependency on independent Claim 1.

Reasons for Allowance
Claims 1-15 and 17-18 are allowed. 



Claims 1-15 and 17-18 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 

The closest prior art, Mann et al. (US006551558B1) teaches a method for determining a processed liquid volume during pipetting using a pipetting device comprising a tube (1), which has at one end an opening (3) for aspirating or dispensing a sample liquid (4), and which is operationally connectable at the other end to a pressure generating means, wherein a first electrode (5) is formed on the pipetting device which, together with a second electrode (4'), which is formed by at least a part of the sample liquid (4') receivable in the tube (1), forms a measuring capacitor, which is operationally connected to a measuring unit (9), which is designed to determine a volume of the aspirated or dispensed sample liquid ( 4) as a function of the capacitance of the measuring capacitor, the method comprising the steps of:
aspirating or dispensing sample liquid by generating a pressure in the tube (1); [Col. 9, lines 28-30, ‘suctioned up by means of the dosing pump’]

However, Mann et al. (US006551558B1) does not teach or fairly suggests the combination and steps of the limitation:
- determining a first volume of the sample liquid (4') which is located in the pipetting device as a function of the capacitance of the measuring capacitor comprising 
- determining a second volume of the sample liquid (4') which is located in the pipetting device at a second point in time as a function of the capacitance of the measuring capacitor comprising the first and second electrode (4', 5), wherein the second electrode (4') is formed by a part of the sample liquid (4') which is located at the second point in time in the pipette tip (2) and/or the tube (l);
- determining the liquid volume processed between the first and the second point in time,

Therefore Claims 1-15 and 17-18 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claim 1. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797